Citation Nr: 0918187	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  04-05 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for hypertension with 
nephrotic syndrome.

2.  Entitlement to service connection for a low back 
disorder, including degenerative joint disease of the lumbar 
spine, on a direct basis and as secondary to service-
connected bilateral pes planus with hyperkeratosis.

3.  Entitlement to service connection for a psychiatric 
disorder, including major depression and a psychotic 
disorder, on a direct basis and as secondary to service-
connected bilateral pes planus with hyperkeratosis.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty for training from November 
1979 to March 1980 and on active duty from September 1981 to 
September 1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

In March 2007, the Board denied the claims for entitlement to 
service connection for hypertension with nephronic syndrome, 
low back disorder, and major depression with psychotic 
disorder.  The Veteran subsequently filed a motion for 
reconsideration, which the Board denied in September 2007.  
The Veteran then appealed the case to the United States Court 
of Appeals for Veterans Claims (Court). 

In January 2009, the Veteran and the Secretary of VA 
(parties) filed a joint motion to remand the claims to the 
Board due to their determination that the Board had not 
provided adequate reasons and bases for its denial of the 
claims.  The Court granted the motion that same month.  The 
case has been returned to the Board for further appellate 
review. 

The issue of entitlement to service connection for a 
psychiatric disorder, including major depression and a 
psychotic disorder, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the probative and credible evidence 
is against a finding that the Veteran had hypertension in 
service, that it was manifested to a compensable degree 
within one year following discharge from service, or that it 
is otherwise due to service.  

2.  The preponderance of the probative and credible evidence 
is against a finding that the Veteran had chronic low back 
symptoms in service, that lumbar arthritis manifested to a 
compensable degree within one year following discharge from 
active duty, or that a current low back disability, including 
degenerative joint disease of the lumbar spine, is otherwise 
due to service or a service-connected disability, to include 
it being aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, and it may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).  

2.  A low back disability, including degenerative joint 
disease of the lumbar spine, was not incurred in or 
aggravated by service, lumbar arthritis may not be presumed 
to have been incurred in service, and a low back disorder is 
not proximately due to, the result of, or aggravated by 
bilateral pes planus with hyperkeratosis.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in October 2002 and September 2003 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, notice of what part VA will attempt 
to obtain.  VA did fail to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decision in 
question for the claims on appeal.  Specifically, VA did not 
inform the Veteran of how disability evaluations and 
effective dates are assigned.  The record, however, shows 
that any prejudice that failure caused was harmless, as the 
Board concludes below that the preponderance of the evidence 
is against the Veteran's claims for service connection, and 
thus any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  The Veteran's claim 
was readjudicated in a February 2004 statement of the case.  
Hence, the Board finds that the notice provided rebuts any 
suggestion that the appellant was prejudiced by VA's actions. 
 
VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims.  Service treatment records are in the claims file 
from the Veteran's active duty period between 1981 and 1984.  
The Veteran has made allegations that service treatment 
records have been lost.  The Board has not found any such 
evidence or report by the National Personnel Records Center.  
The Veteran has not attempted to allege that he incurred 
either hypertension or a low back disability during his 
period of active duty for training.  VA has obtained VA 
medical records.  VA also provided the Veteran with a hearing 
before the Board in 2004.  At the hearing, the Veteran 
informed the undersigned he was in receipt of Social Security 
Administration disability benefits for a psychiatric 
disorder.  The Board is remanding the claim of entitlement to 
service connection for a psychiatric disorder to obtain these 
records.  They are not, however, relevant to the claims of 
entitlement to service connection for hypertension and a low 
back disability.  Thus, the Board may decide these claims 
without the Social Security Administration records.  

As to providing an examination, VA has not provided the 
Veteran with examinations in connection with his claims of 
entitlement to service connection for hypertension and a low 
back disability, and the Board agrees with this 
determination.  The reasons follow.

In disability compensation claims, the Secretary must provide 
a VA medical examination when there is: (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; and (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006), citing 38 U.S.C. § 
5103A(d)(2); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 38 C.F.R. 
§ 3.159(c)(4)(i).

In McLendon, the Court addressed each of the above elements 
and how the Board must apply the facts of the case to the law 
regarding when an examination was necessary.  There is no 
issue as to the Veteran being diagnosed with hypertension and 
a low back disability, which has been diagnosed as 
degenerative joint disease of the lumbar spine.  Thus, 
element (1)-competent evidence of a current disability-has 
been met as to both claims.  However, where the Board finds 
that the evidence is lacking is in elements (2) and (3)-
establishing an in-service event and that the current 
disability may be related to the in-service event.  The Board 
will address element (2) first.  

As to the claim for service connection for hypertension, the 
Board does not find that the Veteran's allegations of having 
been treated for hypertension in service to be credible.  The 
Board bases its finding on multiple factors.  Initially, it 
must be noted that the Veteran's allegations regarding the 
onset of his hypertension have been entirely inconsistent.  
For example, when the Veteran first submitted a claim for 
service connection for hypertension on June 23, 1997, he 
claimed he had received treatment for hypertension "in 
service."  (Emphasis added.)  However, on that same day, a 
VA clinical record indicates that the Veteran reported having 
hypertension only since he was 33 years old (which would have 
been in 1993).  A July 9, 1997, VA clinical record shows the 
examiner noted a past medical history of "High Blood 
Pressure since 1993."  At a September 1997 VA examination, 
the Veteran reported he was diagnosed with hypertension in 
1984, right after he got out of service.  In a VA Form 21-
526, Veteran's Application for Compensation or Pension, 
received in July 1998, the Veteran indicated hypertension had 
its onset in "May [19]97."  At the July 2004 Board hearing, 
the Veteran initially denied being diagnosed with 
hypertension or high blood pressure while on active duty.  
See transcript at page 11.  He stated, instead, that he was 
treated for hypertension "immediately after" his active 
duty tour in 1984.  Id.  However, the Veteran subsequently 
requested to amend his testimony.  Id. at page 12.  He then 
stated he was diagnosed with hypertension in Germany in 1982, 
but that those records had been misplaced.  Id. at page 13.  
He testified he was placed on blood pressure medication while 
in Germany in 1982.  Id.

Thus, the Veteran has alleged he developed and was treated 
for hypertension in service, was initially diagnosed with 
hypertension right after service, developed hypertension nine 
years after discharge from service, when he was 33 years old, 
and developed hypertension in 1997, which is 13 years after 
discharge from service.  The Veteran's inconsistency with the 
onset of hypertension damages his credibility.

The service treatment records are negative for any reports of 
hypertension.  The entrance examination showed a blood 
pressure reading of 130/80 (systolic/diastolic).  A July 1983 
entry shows a blood pressure reading of 118/84.  An October 
1983 treatment record shows a blood pressure reading of 
120/70.  A January 1984 treatment record shows a blood 
pressure reading of 122/82.  When the Veteran submitted his 
original claim for service connection in November 1984, 
within two months of his discharge from service, when asked 
if he had received any treatment for sickness, disease, or 
injury inservice, he addressed only his feet.  There was no 
mention of hypertension.  The Board finds it incredible to 
conclude that had this Veteran received treatment and 
medication for hypertension during service, that he would 
somehow neglect to include that treatment in his application 
for compensation benefits.  The absence of evidence in 
support of an alleged fact is an evidentiary circumstance 
that weighs against the existence of the alleged fact.  The 
service treatment records are replete with complaints of 
bilateral foot pain as a result of pes planus.  That was the 
only disability he claimed in his original application for 
service connection, which is consistent with the service 
treatment record.  This further hurts the credibility of any 
claim of entitlement to service connection.

The Veteran has submitted a private medical record showing 
three medical entries, one of them being a November 20, 1984, 
impression of "Hypertension."  This date is within one year 
following the Veteran's discharge from service.  See 
38 U.S.C.A. § 1101, 1112 (providing presumptive service 
connection for hypertension if manifested to a compensable 
degree within one year following discharge from service).  
However, the Board questions the authenticity of this 
document because it is inconsistent with the objective 
medical records.  Indeed, the Board finds that the Veteran 
has destroyed his own credibility by submitting a falsified 
document.  

In the claims file are the original service treatment 
records.  The Veteran has submitted copies of the service 
treatment records.  Every photocopied service treatment 
record the Veteran has submitted to VA is in the original 
service treatment records except for one document.  This 
particular document is a "Standard Form 507, Medical 
Record," which neither has a date nor the Veteran's name on 
it.  The document indicates that the patient would be started 
on "Stelazene" and that there were "lots of medical issues 
being followed by specialty clinics."  (Stelazene is an 
anti-psychotic drug.)  It was noted that the patient may need 
consults for chronic pain with a notation that part of this 
"may be psychotic."  

The Veteran has submitted this document to allege that this 
is the second part of a September 1983 in-service 
consultation.  That consultation showed an impression of 
moderate functional contribution to organic condition.  He 
states this is evidence of the onset of a psychotic disorder 
in service.  Significantly, in the lower right corner of this 
document is evidence that this "Standard Form 507" was 
revised in "7-91."  July 1991 postdates both the alleged 
date of the record and the Veteran's period of service.  The 
fact that the appellant has used a document which could not 
have been in existence in-service hurts the Veteran's 
credibility more than any other single piece of evidence in 
the record.  

Further supporting the Board's belief that this is a 
falsified document is that no objective evidence in the 
claims file supports in-service treatment of a psychotic 
disorder.  When seen in July 1997 by a VA addiction 
therapist, the Veteran specifically denied any prior 
psychiatric history.  See July 7, 1997, VA clinical record.  
When he was hospitalized for rehabilitation that same month, 
he denied any past "mental illness."  See VA 
hospitalization summary report, dated July 10, 1997, 
diagnosing the Veteran with alcohol dependence, cocaine 
abuse, and antisocial personality disorder.  A February 1998 
VA clinical record shows the Veteran presented with feelings 
of depression and the new onset of auditory hallucinations 
and paranoia in January 1998.  See February 5, 1998, VA 
clinical record.  A March 1998 VA treatment record shows that 
the Veteran reported the onset of auditory hallucinations in 
August 1997, which was noted to be two months after he had 
stopped drinking.  See March 24, 1998, VA clinical record.  
Yet, now that the Veteran has filed a claim for service 
connection for a psychiatric disorder, he asserts he was put 
on anti-psychotic medication while in service and that he was 
treated soon after his discharge from service for this 
disability.  He first reported these facts in 1999-15 years 
after his discharge from service.  At that time, he stated he 
had "many psychiatric hospitalizations since he was in the 
20's."  Never before had these facts been alleged by the 
Veteran and, in fact, he had specifically denied any prior 
psychiatric treatment prior to 1997.  His allegations of 
treatment for psychiatric symptoms in service are not 
remotely credible.  

Additionally, it must be noted that the Veteran failed to 
include a claim of entitlement to service connection for a 
psychotic disorder when he filed his original application for 
compensation benefits in November 1984.  Again, he is 
claiming he had a psychotic disorder in service for which he 
was taking medication, yet his original application for 
compensation benefits is silent for this disability.  As 
above, the absence of evidence in support of an alleged fact 
clearly is an evidentiary circumstance that weighs against 
the existence of the alleged fact.  As stated above, the 
Veteran's November 1984 claim for service connection for pes 
planus is wholly consistent with the service treatment 
records, which show multiple complaints of pain associated 
with pes planus during service.  In fact, the majority of the 
service treatment records address the Veteran's complaints 
associated with his pes planus.  In three letters the Veteran 
wrote to VA in 1985, within one year following his discharge 
from service, he made no mention of any psychiatric disorder 
or even hypertension.  

Thus, the objective clinical records and the records created 
prior to the Veteran's claim for service connection for a 
psychiatric disorder (including letters he wrote) do not 
remotely support his allegation that he received treatment 
for a psychotic disorder in service.  Because of all the 
discrepancies described above, the Board concludes that the 
Standard Form 507 document is a falsified document to the 
extent that it supposedly addresses in-service treatment of 
the Veteran for a psychotic disorder.  In light of this 
finding, the Board concludes that the authenticity of the 
1984 "private medical record" is highly doubtful.  The 
Veteran claims that his apartment was flooded in 1994 and all 
of his medical records were lost except this one record.  See 
Veteran's August 30, 1997 statement.  He also claims that he 
does not know the address of the physician who treated him in 
1984, and who diagnosed hypertension. to obtain copies of the 
medical records.  Id.  These alleged facts are simply too 
convenient.  Accordingly, the Board does not accept the 
November 1984 entry of hypertension as valid medical evidence 
of a diagnosis of hypertension within one year following 
discharge from service.  

To reiterate, the Board finds that the Veteran has submitted 
falsified records.  The 1984 private medical record is not 
consistent with the objective records and records created 
contemporaneously at the time the Veteran filed his original 
claim for compensation benefits in 1984.

Thus, for all the reasons stated above, the Board concludes 
that the first documentation of hypertension was in 1997, at 
which time the Veteran reported it began in 1993-nine years 
after discharge from service.  The Board finds the 1997 VA 
treatment records are the most credible evidence of the onset 
of hypertension, and they are consistent with the other 
evidence in the claims file.  It is also a statement against 
interest in connection with his claim for service connection 
for hypertension, which statements are usually highly 
credible.  In conclusion, the Board finds that element (2), 
establishing an in-service event or even manifestations of 
hypertension within one year following discharge from 
service, have not been met.  See McLendon, 20 Vet. App. at 82 
(the Board could have found that the evidence with regard to 
the veteran's in-service injury was not credible).  

Because of its finding as to element (2), the Board finds 
that element (3) cannot be met.  Any medical opinion based 
upon history reported by the Veteran cannot be given any 
probative weight.  See, e.g., Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2006) ("reliance on a veteran's statement 
renders a medical report incredible only if the Board rejects 
the statements of the veteran").  Thus, the Board finds 
there is no credible evidence that hypertension may be 
associated with service.  Id.

As a result, because elements (2) and (3) have not been met 
in this case, the Board need not reach element (4)-whether 
there is sufficient competent medical evidence to decide the 
claim.  Hence, an examination was not necessary to make a 
decision on the claim for service connection for 
hypertension.

The Board notes that in the joint motion, the parties stated 
that the Board must address why, "in light of the 
[hypertension] diagnosis within one year of discharge, a 
medical examination is not required when the record clearly 
shows that Appellant suffered from a 'disease or symptoms of 
a disease listed in § 3.309 . . . manifesting during an 
applicable presumptive period . . . .'"  It cited to 
38 C.F.R. § 3.159(c)(4)(i)(B) for this proposition.  As 
discussed in detail above, however, in reviewing the claims 
file the Board has determined that the hypertension diagnosis 
in 1984 is not credible and does not accept it as fact.

As to the claim of entitlement to service connection for a 
low back disability, the Board does not find the Veteran's 
allegation of having sustained multiple back injuries in 
service or his allegation for chronic back problems in 
service to be credible.  There is no question that the 
Veteran reported back pain one time during service.  An 
injury, however, was not reported at that time.  The February 
1982 treatment record shows the Veteran reported stomach and 
back pain and coughing up blood for four days.  The examiner 
noted the Veteran complained of sharp pains to his stomach 
and back.  The stomach was tender, and the back had full 
range of motion.  A diagnosis of "Muscle sprain - 
gastritis" was entered.  After that medical record, there 
are no other service treatment records addressing back 
injuries or back pain.  Yet, at the July 2004 hearing, the 
Veteran testified he injured his back "a lot of times" in 
service.  See Transcript at page 6.  He also stated that when 
he was treated in service for his back pain, he was told he 
had arthritis.  Id. at page 7.

The first showing of any objective report of back pathology 
was in a July 1997 VA consultation, when the Veteran was 
being seen for pain in his right femur (he sustained a 
fracture to the right hip in 1989), which pain was radiating 
to his right buttock and lateral thigh.  See July 23, 1997, 
VA Consultation Sheet.  An x-ray at that time showed space 
narrowing at L4-L5.  Id.  An August 1997 VA clinical record 
shows the Veteran was seen with questionable low back pain 
with radiculopathy.  See August 25, 1997, VA clinical record.  
The examiner noted that the Veteran had been assaulted in 
1989 and sustained a right femoral fracture and that the 
Veteran underwent surgery two years ago.  Low back pain was 
noted to be associated with this disability.  In other words, 
there was no mention of the onset of low back pain in 
service.  A January 1998 VA x-ray of the lumbar spine shows 
it was within normal limits.  A March 2002 VA clinical record 
shows a notation that the Veteran had been seen "multiple 
times for back, right leg" pain, which had "[s]tarted in 
'89 when p[atien]t was involved in an assault."  This is yet 
another record attributing the onset of low back pain to a 
post-service event.

The first time the Veteran made any allegation that he had 
developed a low back disability was in a VA Form 9, Appeal to 
the Board of Veterans' Appeals, dated February 9, 1998, 
wherein he stated his feet were causing his back to hurt.  It 
was not until after the April 2003 rating decision on appeal 
that denied the claim for service connection for a low back 
disability as being due to the service-connected pes planus, 
that the Veteran first alleged that his back disability had 
had its onset in service, which was in June 2003-almost 20 
years after his discharge from service.

Any attempt by the Veteran to allege chronic back problems in 
service and continuous problems since discharge from service 
is not accepted as remotely credible.  The medical records 
fail to show any chronic problems in service or for many 
years after service.  The Veteran's February 1998 allegation 
of attributing the low back problems to his service-connected 
disability is evidence against his current allegation of his 
back problems having their onset in service, and such 
statement is accorded high probative value.  Additionally, it 
seems suspicious that if the Veteran injured his back 
multiple times in service, why did he not include such a 
claim when he filed his original application for compensation 
benefits in November 1984.  Like the comment made above about 
the lack of a claim for hypertension at discharge from 
service, the absence of evidence in support of an alleged 
fact clearly is an evidentiary circumstance that weighs 
against the existence of the alleged fact.  

The Veteran has admitted that no medical professional has 
indicated a relationship between the low back disability and 
his service-connected pes planus.  To the extent the Veteran 
has alleged a chronic low back disability in service, the 
Board accords such allegation no probative value for all the 
reasons described above.  Thus, the Board finds that element 
(2)-establishing an in-service event or a low back 
disability in service, or lumbar arthritis within one year 
following discharge from active duty-has not been met.  See 
McLendon, 20 Vet. App. at 82.  

Because of its finding as to element (2), the Board finds 
that element (3) cannot be met.  Any medical opinion based 
upon history reported by the Veteran cannot be given any 
probative weight.  See, e.g., Coburn, 19 Vet. App. at 432.  
Thus, the Board finds there is no credible evidence that 
lumbar degenerative joint disease or any current low back 
disability may be associated with service or the service-
connected disability.  Id.

The Veteran has been afforded a meaningful opportunity to 
participate in the adjudication of the claims.  There is not 
a scintilla of evidence that any VA error in assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Hence, the case is ready for adjudication.  

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, Social Security 
Administration records, and private medical records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic disabilities, such as hypertension and 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in- service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  Secondary service connection may also be 
established for a nonservice-connected disability which is 
aggravated by a service connected disability. In such an 
instance, the veteran may be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  38 C.F.R. § 3.310(b); see Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claims of entitlement to service connection for 
hypertension and a low back disability.  The Board will 
address each disability separately.

As to the claim for service connection for hypertension, the 
Board finds that there is no competent and credible evidence 
of in-service hypertension or of a nexus between the post 
service diagnosis of hypertension and service, to include 
manifestations to a compensable degree within one year 
following discharge from service.  The first documentation of 
hypertension in the record is in 1997, with notations that it 
began in 1993, which is nine years after discharge from 
service.  This length of time is evidence against the claim.  
See Maxson v. West, 12 Vet. App. 453 (1999) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  As already described above, the Board has accorded 
the Veteran's statements and testimony of having hypertension 
in service and/or within one year following discharge from 
service no probative value because it does not find the 
Veteran to be a credible historian, for all the reasons 
described above.  No medical professional has attributed 
hypertension to service.  

The Veteran has claimed that hypertension caused his 
nephrotic syndrome.  Because the Board has determined that 
service connection for hypertension is not warranted, service 
connection for nephrotic syndrome would not be warranted on a 
secondary basis.  

As to the claim for service connection for a low back 
disability, including lumbar degenerative joint disease, the 
Board acknowledges the Veteran had one in-service complaint 
of low back pain in February 1982.  No pathology was 
reported, although "muscle sprain" was entered.  No other 
service treatment records show any reports of back pain.  It 
must be noted that there are multiple service treatment 
records showing complaints of bilateral foot pain.  The Board 
does not find credible the Veteran's allegations of chronic 
low back problems in service.  It has explained above why it 
does not find the Veteran credible.  Those reasons are 
incorporated herein.  Additionally, it seems unlikely that 
the Veteran freely reported bilateral foot pain in service, 
filed a claim for a bilateral foot disorder as soon as he was 
discharged from service, and failed to allege any other 
disabilities incurred in service until over 10 years 
following his discharge from service.  This further hurts his 
claim for service connection for a low back disorder.  His 
allegation at the July 2004 hearing that he chose to give his 
bilateral foot disorder more importance is not logical or 
rational.  Based on the clinical entries, the Veteran had no 
hesitation with complaining about pain.

The first documentation of a low back disability in the 
record is in 1997, which is 13 years after discharge from 
service.  This length of time is evidence against the claim.  
See Maxson, 12 Vet. App. 453.  As already described above, 
the Board has accorded the Veteran's statements and testimony 
of having multiple in-service low back injuries or chronic 
low back pain in service (to include a diagnosis of arthritis 
in service) no probative value because it does not find the 
Veteran to be a credible historian, for all the reasons 
described above.  There is no competent and credible evidence 
of arthritis manifesting to a compensable degree within one 
year following discharge from service, nor evidence of a 
nexus between the low back disability and service, to include 
the service-connected bilateral pes planus.

In light of the evidence preponderating against the claims of 
entitlement to service connection for hypertension with 
nephrotic syndrome and low back disability, including 
degenerative joint disease of the lumbar spine, on a direct 
basis and as secondary to service-connected bilateral pes 
planus with hyperkeratosis, the benefit of the doubt doctrine 
is not applicable, and service connection cannot be granted.  
38 U.S.C.A. § 5107(b).  Accordingly, the claims are denied.



ORDER

Service connection for hypertension with nephrotic syndrome 
is denied.

Service connection for a low back disorder, including lumbar 
degenerative joint disease, on a direct basis and as 
secondary to service-connected bilateral pes planus with 
hyperkeratosis is denied.


REMAND

At the July 2004 hearing before the undersigned, the Veteran 
testified he was in receipt of Social Security Administration 
benefits because of his psychotic disorder.  These records 
have not been obtained by VA.  Therefore, further development 
to secure all records from the Social Security Administration 
is required.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Additionally, VA treatment records were received after the 
February 2004 statement of the case.  Specifically, VA 
treatment records, dated in 2003 and 2004, which pertain to 
treatment for the psychiatric disorder.  There has been no 
waiver of initial consideration of this evidence by the RO.  
See 38 C.F.R. § 20.1304(c) (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social 
Security Administration any records 
pertinent to the Veteran's claim for 
Social Security benefits, including the 
medical records relied upon concerning 
that claim and the application submitted 
by the Veteran.  Efforts to obtain these 
records should be fully documented in the 
claims file.  If the RO cannot locate 
such records, the RO must specifically 
document the attempts that were made to 
locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The 
RO must then: (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.

2.  The RO should review the Social 
Security Administration records.  If 
there is evidence to suggest a nexus 
between the post service psychotic 
disorder and service, the RO should 
schedule an examination and obtain a 
nexus opinion.  The examiner must be 
instructed that Standard Form 507, 
Medical Record (Rev 7-91), showing 
treatment for a psychotic disorder is not 
a credible service treatment record.  

3.  If an examination is scheduled, the 
Veteran must be informed that it is his 
responsibility to report for the VA 
examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause include 
denial of the claim. 38 C.F.R. §§ 3.158, 
3.655 (2008).  In the event the Veteran 
does not report for any ordered 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address prior to the date 
of the examination.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  The RO should readjudicate the 
Veteran's claim for entitlement to 
service connection for a psychiatric 
disorder, including major depression and 
a psychotic disorder, on a direct basis 
and as secondary to service-connected 
bilateral pes planus with hyperkeratosis.  
If the claim is not granted to the 
Veteran's satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


